Citation Nr: 1722840	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  08-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left epididymal cyst (left testicle disability), to include as secondary to the service-connected nerve entrapment, status post right herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to March 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Houston, Texas.  

The Veteran testified at a hearing before the Board in July 2014.  The transcript is associated with the claims file.  

This claim came before the Board in November 2014 and September 2016, but was remanded for further development.  


FINDING OF FACT

A left testicle disability was not manifested in service; and the Veteran's current left testicle disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected nerve entrapment, status post right herniorrhaphy.


CONCLUSION OF LAW

Service connection for a left testicle disability, to include as secondary to the service-connected nerve entrapment, status post right herniorrhaphy, is not warranted.  38 U.S.C.A. §§ 1110, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and military personnel records have been obtained.  

Also, the Veteran was afforded a VA medical examination in September 2015.  An addendum medical opinion was provided in February 2017.  The Board remanded the case in November 2014 for a VA examination to determine the nature and etiology of the epididymal cysts on the left testicle.  In September 2016, the Board remanded the case again for a VA medical opinion due to concerns about the adequacy of the September 2015 VA examination.  Although the Veteran's representative pointed out that in the February 2017 addendum opinion the VA examiner stated that the cause of the cysts was unknown, the Board notes that the VA examiner did cite to medical literature to support this conclusion.  The Board finds that the September 2015 VA examination, in tandem with the February 2017 addendum opinion, is adequate because it, as will be discussed below, was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).   
Accordingly, the Board finds that there was substantial compliance with the September 2016 Board remand directives (see Stegall v. West, 11 Vet. App. 268 (1998)), and the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4) (2016).  The Board will address the merits of the claim.  

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that the Veteran has a current left testicle disability.  During a January 2004 VA examination, the Veteran had an ultrasound of his scrotum.  The results revealed an extratesticular cyst on the left.  In December 2011, at a VA medical center, the Veteran was given an ultrasound examination of the scrotum.  The report revealed that there were two small cysts at the upper part of the left epididymis.  However, service treatment records, to include his January 1967 Report of Medical History and Report of Medical Examination during his separation, do not show that he had any cysts on his left testicle while in service.  However, service treatment records do show that the Veteran was treated for venereal disease and had hernia surgery.  Consequently, service connection for a left testicle disability on the basis that it became manifest in service and persisted thereafter is not warranted.  

The only opinion addressing whether the Veteran's left testicle disability is directly related to his military service is the September 2015 VA examination report in tandem with the February 2017 addendum medical opinion.  In the September 2015 VA examination, it was noted that the Veteran was sent for scrotal ultrasound in 2011 due to ongoing right groin pain, and there was an incidental finding of scrotal cyst in December 2011.  The Veteran also reported that he had hernia surgery in 1965.  After reviewing the claims file, the examiner opined that the Veteran's condition, left epididymal cyst, was less likely as not related to right groin pain, right scar, and had not occurred during service.  The examiner explained that epididymal cysts usually do not require further evaluation or treatment, and that it was benign or not caused by cancer.  In the September 2016 Board decision, the Board concluded that this opinion was inadequate because the VA examiner's statements were conclusory and did not provide an adequate rationale, and the Veteran's treatment for genitourinary disorder/STDs shown in service and/or the surgery to treat the right inguinal hernia was not specifically discussed as previously requested by the Board.  In the February 2017 medical opinion, the examiner, who also performed the previous September 2015 VA examination, opined that the Veteran's left epididymal cysts were less likely as not incurred or aggravated in service, including the incidents of treatment for genitourinary disorder/STDs shown in service and/or the surgery to treat the right inguinal hernia.  The examiner opined that there were multiple etiologies proposed but none were universally accepted.  No medical literature was found to confirm the STD or surgery for hernia was a risk factor for epididymal cyst.  Based on this, the Board finds that service connection on a direct basis is not warranted.  

It is also the Veteran's contention that his left testicle disability is secondary to his service-connected nerve entrapment, status post right herniorrhaphy with right testicular pain.  As was noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that he has a left testicle disability, the disability for which service connection is sought (VA examination reports reflect the Veteran's diagnosis of a cyst on his left testicle), and that he has a service-connected disability, scar, nerve entrapment, status post right herniorrhaphy with right testicular pain.  What he must still show to substantiate this claim, is that the service-connected scar, nerve entrapment, status post right herniorrhaphy with right testicular pain, caused or aggravated the left epididymal cyst.  

Again the only nexus opinion of record adequately addressing this issue is the February 2017 VA addendum medical opinion.  This evidence goes against the Veteran's claim.  In the February 2017 medical opinion, the examiner also opined that the Veteran's left epididymal cysts were not caused or aggravated by the service-connected right nerve entrapment, status post right herniorrhaphy with right testicular pain.  The left epididymal cysts were seen on the left, whereas the right nerve entrapment is on the right as the name suggests.  The Veteran's urologist diagnosed this pain as due to scar from hernia.  Also, the cause of epididymal cyst is unknown, and none is universally accepted despite multiple proposed etiology.  The February 2017 medical opinion is adequate and is probative because the conclusion is supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although the examiner opined that the cause of cysts could not be determined, the examiner cited to a medical article online supporting this theory.  Furthermore, the examiner took into account the Veteran's in service treatment for STDs and hernia surgery when discussing whether the Veteran's disability was related to an in-service injury or caused/aggravated by a service-connected disability.  

As for the statements from the Veteran relating his left testicle disability to his service-connected nerve entrapment, status post right herniorrhaphy with right testicular pain, while he may be competent to testify as to the symptoms he experiences, it is beyond his competence as a layperson to opine regarding medical etiology.  The Veteran lacks the training to opine whether one disability is caused or aggravated by another; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court).

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's left testicle disability and his service-connected nerve entrapment, status post right herniorrhaphy with right testicular pain.  Accordingly, the appeal seeking service connection for left epididymal cyst must be denied.

      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for left epididymal cyst, to include as secondary to the service-connected nerve entrapment, status post right herniorrhaphy is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


